Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 31 December 2020 for application number 16/991,071.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Michael D. Stewart on 25 February 2021.

The application has been amended as follows.  Claim 7 has a corrected typographical error: 
7. A memory system, comprising:
a nonvolatile memory that has a plurality of physical blocks; and 
a memory controller circuit configured to execute encoding of data to be written in the nonvolatile memory and decoding of data read from the nonvolatile memory, and execute garbage collection for the nonvolatile memory, wherein

the nonvolatile memory includes memory chips connected to a first channel extending from the memory controller circuit and memory chips connected to a second channel extending from the memory controller circuit, 
the memory controller circuit is further configured to preferentially select, as a write destination for data read from a valid cluster of a source physical block, another physical block within the same memory chip as the source physical block over another physical block in another memory chip connected to the same channel and over another physical block in another memory chip connected to a different channel,
the memory controller circuit is configured to preferentially select, as the write destination for data read from the valid cluster of the source physical block, another physical block in another memory chip connected to the same channel over another physical block in another memory chip connected to a different channel,
the memory system includes multiple interface chips for each of the first and second channels,
the memory controller circuit is further configured to preferentially select, as the write destination for data read from the valid cluster of the source physical block, another physical block which is in a first memory chip that is controlled by the same interface chip as is the memory chip of the source physical block over another physical block which is in a second memory chip that is controlled by a different interface chip from the interface chip that controls the memory chip of the source physical block, and


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claim 1 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a memory controller circuit that determines to not execute data decoding that is read from a first physical block valid cluster targeted for garbage collection and to execute for data read from a valid cluster of a second physical block that is targeted for garbage collection, where the second physical block has a higher level of wear that the first physical block, and memory controller circuit determines whether to execute decoding for the data in the valid cluster targeted for garbage collection based on temperature information of the temperature around the nonvolatile memory.  The prior art of record teaches a memory controller circuit that determines to not execute data decoding that is read from a first physical block valid cluster targeted for garbage collection and to execute for data read from a valid cluster of a second physical block that is targeted for garbage collection, where the second physical block has a higher level of wear that the first physical block, however it does not teach the memory controller circuit determines 
Dependent claims 2 – 4, 11, 13 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claim 6 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a memory controller circuit that determines whether or not to execute data decoding that is read from a physical block valid cluster targeted for garbage collection that is based on the number of physical block program/erase times, with the memory controller circuit determining to execute the targeted for garbage collection valid cluster data decoding if the number of consecutive times the decoding was not executed for the data within the valid cluster targeted for the garbage collection exceeds a threshold number.  The prior art of record teaches a memory controller circuit that determines whether or not to execute data decoding that is read from a physical block valid cluster targeted for garbage collection that is based on the number of physical block program/erase times, however it does not teach the memory controller circuit determining to execute the targeted for garbage collection valid cluster data decoding if the number of consecutive times the decoding was not executed for the data within the valid cluster targeted for the garbage collection exceeds a threshold number. 
Dependent claims 21, 23, and 24 
The claimed subject matter of independent claim 7 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a memory controller circuit that determines whether or not to execute data decoding that is read from a physical block valid cluster targeted for garbage collection, with a nonvolatile memory that includes memory chips connected to a first and second channel extending from the memory controller circuit and is configured to preferentially select a write destination from a data read of a source physical block valid cluster, and the memory controller circuit that does not execute error correction processing for a data read of a source physical block valid cluster when the write destination is selected as another physical block of a memory chip that is connected to a different channel than the memory chip of the source physical block.  The prior art of record teaches a memory controller circuit that determines whether or not to execute data decoding that is read from a physical block valid cluster targeted for garbage collection however it does not teach a nonvolatile memory that includes memory chips connected to a first and second channel extending from the memory controller circuit and is configured to preferentially select a write destination from a data read of a source physical block valid cluster, and the memory controller circuit does not execute error correction processing for a data read of a source physical block valid cluster when the write destination is selected as another physical block of a memory chip that is connected to a different channel than the memory chip of the source physical block.  The prior art of record also teaches a nonvolatile memory that includes memory chips connected to a first and second channel extending from the memory controller circuit and is configured to preferentially select a write destination from a data read of a source physical block valid cluster, however it does not teach the memory controller circuit does not execute error correction 
Dependent claims 25 – 28 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EW/Examiner, Art Unit 2135     

/TUAN V THAI/Primary Examiner, Art Unit 2135